IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 STANFORD RUSSELL,                            : No. 13 WM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 HON. STEVE P. LESKINEN, JUDGE                :
 COURT OF COMMON PLEAS FAYETTE                :
 COUNTY, PA,                                  :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.               The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.